DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0024], “Bluetooth interface 218” should read “Bluetooth interface 216”. 
In paragraph [0024], “internet interface 216” should read “internet interface 218”.
Appropriate correction is required.

The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 3, a colon should appear after “the electronic processor configured to”
In claim 1, line 11, a colon should appear after “the electronic logging device”
Claim 1, line 16, recites “…the electronic device….” The phrase should be “…the electronic logging device….”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
electronic processor… in claims 1-2, 4, 6, and 8-9. Structure for this limitation may be found in paragraphs [0023] and [0026] of instance specification; a generic processor.
external device… in claim 1. Structure for this limitation may be found in claim 10; a server. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 10-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harter et al. (US 10,085,113, hereafter “Harter”) in view of Vega et al. (US 10,068,457, hereafter “Vega”).

With respect to claim 1, Harter discloses a system (Fig. 1, system 100) for handling a driving while disconnected event (Col. 5, line 65 – Col. 6 line 7, “When the base unit 116 is discoverable, the portable communication device 120 can search for, discover, and communicably couple to the base unit 116. In some embodiments, the base unit 116 couples to the portable communication device 120 and functions as a slave unit. Once the portable communication device 120 is communicably coupled to the base unit 116, the display unit 213 of the base unit 116 can indicate a status of the connection or coupling. For example, when the base unit 116 is discoverable or searchable, one or more of the LEDs 216 can flash.”), the system comprising:
an electronic logging device (Col. 3, lines 9-10, “Electronic logging devices (ELD) (for example, a base unit)”) configured to be connected to a vehicle (Fig. 1, base unit 116, Col. 3, lines 36-38, “system 100 includes an electronic on-board recorder (“EOBR”) base unit 116”); and 
a mobile device (Fig. 1, communication devices 120, Col. 3, lines 54-58, “The portable communication device 120 may be a smart phone, a tablet computer, a laptop computer, a smart watch, or another computing device upon which software can be readily run, that can wirelessly connect to other devices, and that can be carried and moved by a user.”) including an electronic processor, the electronic processor (Fig. 2) configured to
determine a connection status between the mobile device and the electronic logging device (Col. 5, lines 14-24, “The display unit 213 can include one or more LEDs 216. The LEDs 216 indicate a status of the base unit 116. For example, the LEDs 216 can be used to indicate whether the portable communication device 120 connected to the base unit 116 is properly functioning (for example, a connection status), whether signals are being communicated between the base unit 116 and the ECU 112 (for example, a communication status), and whether signals are being communicated between the base unit 116 and the portable communication device 120 (for example, a mobile communication device communication status).”);
determine, using one or more sensors of the mobile device, movement of the mobile device (Fig. 6, Col. 10, lines 59-62, i.e., “portable communication device 120 receives positioning information from at least one of the external satellites 128 or cellular data from cellular tower 126”); 
determine whether the mobile device is connected to the electronic logging device based on the connection status (Col. 6, lines 1-10, “The base unit 116 couples to the portable communication device 120 and functions as a slave unit. Once the portable communication device 120 is communicably coupled to the base unit 116, the display unit 213 of the base unit 116 can indicate a status of the connection or coupling. For example, when the base unit 116 is discoverable or searchable, one or more of the LEDs 216 can flash, and, when the base unit 116 is communicably coupled to the portable communication device 120, the one or more LEDs 216 can provide a solid light.”); and 
in response to determining the mobile device is not connected to the electronic logging device (Col. 6, line 7, “one or more of the LEDs 216 flash”)
generate driving information associated with a user of the mobile device and movement of the mobile device (Col. 2, lines 7-10, “the base unit uses a combination of its measurements and the portable communication device's measurements to generate positioning information with equal or better accuracy and availability.” and Col. 4, line 63 – Col. 5, line 1, “Based on data received by the antenna 215 from one or more external satellites 128, the source of positioning information 211 provides positioning information to the electronic processor 204. The positioning information can include coordinates (for example, latitude and longitude coordinates), a speed, a heading, a time, and a quality value.”), but Harter fails to disclose transmit the driving information associated with the user of the mobile device and movement of the mobile device to an external device independent of the mobile device and the electronic device, the external device configured to store data associated with the electronic logging device; generate a user-perceivable notification to connect the mobile device to the electronic logging device; and output the user-perceivable notification with an output device of the mobile device.
However, Vega, in the same field of invention, discloses transmit the driving information associated with the user of the mobile device and movement of the mobile device to an external device independent of the mobile device and the electronic device (Col. 13, line 63 – Col. 14, line 4, “The mobile device 504 identifies a location of the mobile device (for instance, using GPS or other location detection functionality), and the tracking device identity 516 and identified location are provided to the tracking server 506. In addition to the tracking device identity and location, a timestamp and/or a proximity of the tracking device 502 to the mobile device 504 (which may be calculated based on the signal strength) can be provided to the tracking server 506.” Examiner notes that according to paragraph [0033] of the applicant's specification, the driving information "includes at least one selected from a group consisting of an identification of the user, a location of the mobile device 120 (e.g., a longitude, and a latitude of the mobile device 120), a date at which movement began, and a time at which movement began."), the external device configured to store data associated with the electronic logging device (Col. 14, lines 4-14, “The tracking server 506 stores the received tracking device identity and the associated location, timestamp, and proximity to the mobile device 504. The tracking server 506 may store multiple locations associated with the tracking device 502, for instance from both the mobile device 504 and one or more other mobile devices (such as the community mobile device 508), each location associated with a timestamp. The location with the most recent timestamp is tagged as the last known location of the tracking device 504.”); 
generate a user-perceivable notification to connect the mobile device to the electronic logging device (Col. 3, lines 17-50, “A location of the tracking device is determined by a mobile device coupled to the tracking device via a communication channel such as Bluetooth. The location of the tracking device is periodically updated by the mobile device. In an example embodiment, the mobile software application periodically receives “ping” packets from the tracking device via the Bluetooth communication channel. In a situation where the mobile device stops receiving the “ping” packets, it is possible that the Bluetooth communication channel is lost, indicating that the user may have accidentally forgotten the object with the tracking device. In such instances, a leash can be established between the tracking device and the mobile device in order to notify the user that the tracking device may have been forgotten or left behind. A leash is established between the tracking device and the mobile device over two phases. The first phase is referred to herein as “activating a leash”. A leash is activated when the mobile device detects that it may have lost the connection to the tracking device. For example, the mobile device may not receive the advertisement packets or other communications from the tracking device for more than a predetermined threshold wait time interval. In such instances, the mobile device marks the connection to the tracking device as lost, and activates a leash. The activation of a leash may include setting a flag indicating that a leash is activated between the tracking device and mobile device. The second phase is referred to herein as “triggering a leash”. Once the leash is activated on the mobile device and a determination is made that the connection is lost between the mobile device and tracking device, a leash is triggered. Triggering a leash refers to sending a notification to the mobile device that the tracking device may be lost or left behind, such that the user can see the notification and act upon it.”); and 
output the user-perceivable notification with an output device of the mobile device (Col. 15, lines 43-54, “Once a leash is triggered 560, the tracking device 560 emits a notification, for instance vibrations or an audible alarm. A mobile device user can configure the notification emitted by the tracking device 560 in response to a leash trigger. Additionally, the mobile device 504 emits or displays a notification indicating that the leashed tracking device 502 may be lost. The mobile device user can configure the notification settings for the mobile device 504, for instance via an application running on the mobile device. In embodiments where multiple tracking devices are associated with a mobile device, the mobile device user can configure which tracking device to leash via mobile device.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vega into the invention of Harter for the benefit of maintaining and storing user profiles associated with a plurality of users of the system and alerting a user of a potential loss of a tracking device (Vega: Abstract).

With respect to claim 2, Harter discloses the system of claim 1, wherein the electronic processor is further configured to, … , determine whether the mobile device has stopped moving (Col. 11, lines 21-30, “receiving, with an electronic processor, vehicle data from a diagnostic port in a vehicle (for example, a vehicle diagnostic connector 280). In some embodiments, the vehicle data includes speed, hours of vehicle or engine operation, operating status, ignition state, trip distance and total vehicle distance. The base unit 116 can be configured to detect drive events based on collected vehicle data. A drive event includes, for example, a “drive-on” event, a “drive-off” event, a “stop” event, a “move” event and an “ignition-on” event.”), but Harter fails to disclose … , prior to outputting the user-perceivable notification.
However, Vega, in the same field of invention, discloses … , prior to outputting the user-perceivable notification (Col. 15, lines 30-35, “If the current location of the mobile device 504 is within the predetermined threshold distance (e.g., 15 meters) from the tracking device 502, the mobile device waits for a predetermined trigger time interval (e.g., 3 minutes, 2 minutes, 30 seconds, etc.) before triggering the leash in order to receive advertisements from the tracking device 502.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vega into the invention of Harter for preventing a false trigger (Vega: Col. 15, lines 18-29).

With respect to claim 3, Harter does not expressly disclose the system of claim 1, wherein the one or more sensors of the mobile device include a global positioning system.
However, Vega, in the same field of invention, discloses the system of claim 1, wherein the one or more sensors of the mobile device include a global positioning system (Col. 13, lines 63-66, “the mobile device 504 identifies a location of the mobile device (for instance, using GPS or other location detection functionality)”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vega into the invention of Harter to use GPS technology to track a device remotely or determine a location of the user (Vega: Col. 1, lines 21-26).

With respect to claim 4, Harter in view of Vega discloses the system of claim 3, wherein the electronic processor is further configured to determine, based on a speed of the mobile device as determined by the global positioning system, whether a driving condition exists (Harter:  Col. 11, lines 21-45, “receiving, with an electronic processor, vehicle data from a diagnostic port in a vehicle (for example, a vehicle diagnostic connector 280). In some embodiments, the vehicle data includes speed, hours of vehicle or engine operation, operating status, ignition state, trip distance and total vehicle distance. The base unit 116 can be configured to detect drive events based on collected vehicle data. A drive event includes, for example, a “drive-on” event, a “drive-off” event, a “stop” event, a “move” event and an “ignition-on” event. A “drove-on” event occurs after the vehicle 104 travels a predetermined distance (for example, 0.5 miles) after a “move” event or after the vehicle 104 reaches a predetermined speed (for example, 5 miles per hour) after a “move” event. Similarly, a “drive-off” event occurs when the driver stops operating the vehicle 104 (for example, ends a current trip). In some embodiments, the collection device uses a state machine to detect a drive event. Upon detecting the event, the base unit 116 stores the event. Stored events can also include operating events of the base unit 116, including a reset event representing a reset (for example, manual or otherwise) of the base unit 116. When the base unit 116 is communicatively coupled to a portable communication device 120, the base unit 116 is configured to transmit a stored event to the portable communication device 120.”).

With respect to claim 6, Harter does not expressly disclose the system of claim 1, wherein the electronic processor is further configured to after determining the mobile device is not connected to the electronic logging device, determine the mobile device is connected to the electronic logging device; generate updated driving information associated with the user of the mobile device and movement of the mobile device; and transmit the updated driving information associated with the user of the mobile device and movement of the mobile device to the external device.
However, Vega, in the same field of invention, discloses the system of claim 1, wherein the electronic processor is further configured to
after determining the mobile device is not connected to the electronic logging device, determine the mobile device is connected to the electronic logging device (Col. 8, lines 59-64, “The tracking device location manager 206 may further manage providing indications about whether a tracking device 106 is lost or not lost. For example, the tracking device location manager 206 may provide a location request to the community of mobile devices 104 indicating that a tracking device 106 is lost.”); 
generate updated driving information associated with the user of the mobile device and movement of the mobile device (Col. 8, line 64 – Col. 9, line 4, “Additionally, upon location of the tracking device 106 by the user 103 or by one of the community of users 105, the tracking device location manager 206 may provide an indication to the user 103, community user 105, or tracking system 100 that the tracking device 106 has been found, thus removing any flags associated with a tracking device and/or canceling any location request previously provided to the community of users 105.”); and 
transmit the updated driving information associated with the user of the mobile device and movement of the mobile device to the external device (Col. 9, lines 5-13, “where a user 103 sends an indication that the tracking device 106 is lost to the tracking system 100 and later finds the tracking device 106, the mobile device 102 may provide an indication to the tracking system 100 that the tracking device 106 has been found. In response, the tracking device location manager 206 may remove a flag indicating that the tracking device 106 is lost and/or provide an updated indication to the community of users 105 that the tracking device 106 has been found.” and Col. 9, lines 25-28, “The tracking device location manager 206 may further receive updated locations from the community of mobile devices 104 that are constantly scanning for nearby tracking devices 106.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vega into the invention of Harter to scan and update the tracking system's data constantly (Vega: Col. 9, lines 25-36).

With respect to claim 8, Harter does not expressly disclose the system of claim 1, wherein the electronic processor is further configured to transmit the. driving information associated with the user of the mobile device and movement of the mobile device to an administrator associated with the mobile application.
However, Vega, in the same field of invention, discloses the system of claim 1, wherein the electronic processor is further configured to transmit the. driving information associated with the user of the mobile device and movement of the mobile device to an administrator associated with the mobile application (Col. 11, lines 10-41, “The mobile device 102 may further include a tracking manager 308. The tracking manager 308 may include a tracking application (e.g., a software application) for communicating with and locating a tracking device 106 associated with the user 103. For example, the tracking manager 308 may be one configuration of a tracking application installed on the mobile device 102 that provides the functionality for locating a tracking device 106 and/or requesting location of a tracking device 106 using a plurality of community mobile devices 104.”, and i.e., The persistence manager 312 may be used to store logical schema information that is relevant to the tracking manager 308. The device manager 336 may further store and/or maintain the logic for algorithms related to device discovery and update.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vega into the invention of Harter to communicate with the server of the system (Vega: Col. 13. Line 63 – Col. 14, line 14 and Col. 14, line 64 – Col. 15, line 10).

With respect to claim 10, Harter does not expressly disclose the system of claim 1, wherein the external device is a server configured to generate a driving report based on the driving information associated with the user of the mobile device and the movement of the mobile device.
However, Vega, in the same field of invention, discloses the system of claim 1, wherein the external device is a server configured to generate a driving report based on the driving information associated with the user of the mobile device and the movement of the mobile device (Fig. 5, Col. 14, lines 15-31, “the tracking server 506 may send a last known location update request 525 to the community of mobile devices 508. A community mobile device 508 may be in proximity to the tracking device 502 and can respond to the tracking request sent by the tracking server 506 with a location identified by the mobile device. In such embodiments, if a leash flag is set for the tracking device 502 (for instance, in response to the activation of a leash for the tracking device by the mobile device 504), the tracking server 506 sends the updated location 530 to the mobile device. The mobile device 504 can de-activate the leash for the tracking device 502 in response (and/or in response to an input from a user confirming the de-activation of the leash), and informs the tracking server that the leash is de-activated. The tracking server 506 de-activates the leash flag corresponding to the mobile device 504 and the tracking device 502.”).

With respect to claim 11, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 11 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 11 is also rejected over the same rationale as claim 1.

With respect to claim 12, all the limitations have been analyzed in view of claim 2, and it has been determined that claim 12 does not teach or define any new limitations beyond those previously recited in claim 2; therefore, claim 12 is also rejected over the same rationale as claim 2.

With respect to claim 13, all the limitations have been analyzed in view of claim 3, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claim 3; therefore, claim 13 is also rejected over the same rationale as claim 3.

With respect to claim 14, all the limitations have been analyzed in view of claim 4, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claim 4; therefore, claim 14 is also rejected over the same rationale as claim 4.

With respect to claim 16, all the limitations have been analyzed in view of claim 6, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 6; therefore, claim 16 is also rejected over the same rationale as claim 6.

With respect to claim 18, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 18 is also rejected over the same rationale as claim 8.

With respect to claim 20, all the limitations have been analyzed in view of claim 10, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claim 10; therefore, claim 20 is also rejected over the same rationale as claim 10.

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harter in view of Vega as applied to claims 1-4, 6, 8, 10-14, 16, 18, and 20 above, and in further view of Fields et al. (US 9,805,601, hereafter “Fields”).

With respect to claim 5, Harter does not expressly disclose the system of claim 1, wherein the driving information includes an identification of the user, a location of the mobile device, a date at which movement began, and a time at which movement began.
However, Vega, in the same field of invention, discloses the system of claim 1, wherein the driving information includes an identification of the user (Col. 5, lines 37-48, “the mobile device 102 can receive input from the user 103 representative of information about the user 103 and information about a tracking device 106. The mobile device 102 may then provide the received user information, tracking device information, and/or information about the mobile device 102 to the tracking system 100. Accordingly, the tracking system 100 is able to associate the mobile device 102, the user 103, and/or the tracking device 106 with one another. In some embodiments, the mobile device 102 can communicate with the tracking device 106 and provide information regarding the location of the tracking device to the user 103.” and Col. 6, lines 4-13, “the mobile device 102 send an indication that the tracking device 106 is lost to the tracking system 100. In some examples, the lost indication can include information identifying the user 103 (e.g., name, username, authentication information), information associated with the mobile device 102 (e.g., a mobile phone number), information associated with the tracking device (e.g., a unique tracking device identifier), or a location of the user (e.g., a GPS location of the mobile device 102 at the time the request is sent).”), a location of the mobile device (Col. 6, lines 4-13, “the mobile device 102 send an indication that the tracking device 106 is lost to the tracking system 100. In some examples, the lost indication can include information identifying the user 103 (e.g., name, username, authentication information), information associated with the mobile device 102 (e.g., a mobile phone number), information associated with the tracking device (e.g., a unique tracking device identifier), or a location of the user (e.g., a GPS location of the mobile device 102 at the time the request is sent).” and Col. 7, lines 13-23, “a first community mobile device 112a within proximity of a tracking device 106 can communicate with the tracking device 106, identify the tracking device 106 (e.g., using a unique identifier associated with the tracking device 106), and/or detect a location associated with the tracking device 106 (e.g., a location of the first mobile community device 104a at the time of the communication with the tracking device 106. This information can be used to provide updated locations and/or respond to a location request from the tracking system 100 regarding the tracking device 106.”), …, and a time at which movement began (Col. 13, lines 48-56, “The advertisements may include one or more tracking device parameters, such as an identifier that uniquely identifies the tracking device, a timestamp corresponding to the advertisement, or any other suitable parameters. The tracking device 502 can broadcast advertisements periodically, after the passage of a pre-determined interval of time, in response to detected movement of the tracking device, or in response to any other suitable stimulus.” and Col. 13, line 62 – Col. 14, line 4, “The advertisement packets are resolved by the mobile device 504 to identify the tracking device 502, the mobile device 504 identifies a location of the mobile device (for instance, using GPS or other location detection functionality), and the tracking device identity 516 and identified location are provided to the tracking server 506. In addition to the tracking device identity and location, a timestamp and/or a proximity of the tracking device 502 to the mobile device 504 (which may be calculated based on the signal strength) can be provided to the tracking server 506.”), but fails to teach a date at which movement began.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vega into the invention of Harter to maintain and store user profiles associated with a plurality of system users (Vega: Col. 14, lines 8-14).
Harter in view of Vega fails to teach a date at which movement began. However, Fields, in the same field of endeavor, teaches a date at which movement began (Fig. 14, Col. 54, line 59 – Col. 55, line 10, “the mobile computing device 110, on-board computer 114, or external computing device 206 may determine a driver and/or time period of vehicle operation based upon the received data and may further associate the determined driver and/or time period with the telematics data. This may include determining the identity of the driver based upon sensor data (e.g., an image from a camera), electronic signals (e.g., an identifying signal from a smartphone), or other means (e.g., driver selection of a user identity in a Telematics App when beginning operation). The time period may be determined by reference to an internal clock of the mobile computing device 110, on-board computer 114, or external computing device 206 or comparison of a date and time of the telematics data (e.g., a timestamp) with a schedule of dates or times to determine a relative time period (e.g., daylight hours, twilight, night, weekdays, holidays, etc.). The driver and/or time period of vehicle operation may be associated with the telematics data regarding the operation of the vehicle 108.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fields into the combination of Harter and Vega’s invention to collect, monitor, and store data associated with a vehicle and its driver more accurately (Fields: Col. 2, lines 35-52).

With respect to claim 7, Harter does not expressly disclose the system of claim 1, wherein the driving information includes an identification of the user, a location of the mobile device, a date at which movement ended, and a time at which movement ended.
However, Vega, in the same field of invention, discloses the system of claim 1, wherein the driving information includes an identification of the user (Col. 5, lines 37-48, “the mobile device 102 can receive input from the user 103 representative of information about the user 103 and information about a tracking device 106. The mobile device 102 may then provide the received user information, tracking device information, and/or information about the mobile device 102 to the tracking system 100. Accordingly, the tracking system 100 is able to associate the mobile device 102, the user 103, and/or the tracking device 106 with one another. In some embodiments, the mobile device 102 can communicate with the tracking device 106 and provide information regarding the location of the tracking device to the user 103.” and Col. 6, lines 4-13, “the mobile device 102 send an indication that the tracking device 106 is lost to the tracking system 100. In some examples, the lost indication can include information identifying the user 103 (e.g., name, username, authentication information), information associated with the mobile device 102 (e.g., a mobile phone number), information associated with the tracking device (e.g., a unique tracking device identifier), or a location of the user (e.g., a GPS location of the mobile device 102 at the time the request is sent).”), a location of the mobile device (Col. 6, lines 4-13, “the mobile device 102 send an indication that the tracking device 106 is lost to the tracking system 100. In some examples, the lost indication can include information identifying the user 103 (e.g., name, username, authentication information), information associated with the mobile device 102 (e.g., a mobile phone number), information associated with the tracking device (e.g., a unique tracking device identifier), or a location of the user (e.g., a GPS location of the mobile device 102 at the time the request is sent).” and Col. 7, lines 13-23, “a first community mobile device 112a within proximity of a tracking device 106 can communicate with the tracking device 106, identify the tracking device 106 (e.g., using a unique identifier associated with the tracking device 106), and/or detect a location associated with the tracking device 106 (e.g., a location of the first mobile community device 104a at the time of the communication with the tracking device 106. This information can be used to provide updated locations and/or respond to a location request from the tracking system 100 regarding the tracking device 106.”), .”), …, and a time at which movement ended (Col. 13, lines 48-56, “The advertisements may include one or more tracking device parameters, such as an identifier that uniquely identifies the tracking device, a timestamp corresponding to the advertisement, or any other suitable parameters. The tracking device 502 can broadcast advertisements periodically, after the passage of a pre-determined interval of time, in response to detected movement of the tracking device, or in response to any other suitable stimulus.” and Col. 13, line 62 – Col. 14, line 4, “The advertisement packets are resolved by the mobile device 504 to identify the tracking device 502, the mobile device 504 identifies a location of the mobile device (for instance, using GPS or other location detection functionality), and the tracking device identity 516 and identified location are provided to the tracking server 506. In addition to the tracking device identity and location, a timestamp and/or a proximity of the tracking device 502 to the mobile device 504 (which may be calculated based on the signal strength) can be provided to the tracking server 506.”), but fails to teach a date at which movement ended.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vega into the invention of Harter to maintain and store user profiles associated with a plurality of system users (Vega: Col. 14, lines 8-14).
Harter in view of Vega fails to teach a date at which movement ended. However, Fields, in the same field of endeavor, teaches a date at which movement ended (Fig. 14, Col. 54, line 59 – Col. 55, line 10, “the mobile computing device 110, on-board computer 114, or external computing device 206 may determine a driver and/or time period of vehicle operation based upon the received data and may further associate the determined driver and/or time period with the telematics data. This may include determining the identity of the driver based upon sensor data (e.g., an image from a camera), electronic signals (e.g., an identifying signal from a smartphone), or other means (e.g., driver selection of a user identity in a Telematics App when beginning operation). The time period may be determined by reference to an internal clock of the mobile computing device 110, on-board computer 114, or external computing device 206 or comparison of a date and time of the telematics data (e.g., a timestamp) with a schedule of dates or times to determine a relative time period (e.g., daylight hours, twilight, night, weekdays, holidays, etc.). The driver and/or time period of vehicle operation may be associated with the telematics data regarding the operation of the vehicle 108.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Fields into the combination of Harter and Vega’s invention to collect, monitor, and store data associated with a vehicle and its driver more accurately (Fields: Col. 2, lines 35-52).

With respect to claim 15, all the limitations have been analyzed in view of claim 5, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 5; therefore, claim 15 is also rejected over the same rationale as claim 5.

With respect to claim 17, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claim 7; therefore, claim 17 is also rejected over the same rationale as claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harter in view of Vega as applied to claims 1-4, 6, 8, 10-14, 16, 18, and 20 above, and in further view of Hubbard (US 2019/0156266).

With respect to claim 9, Harter in view of Vega does not expressly disclose the system of claim 1, wherein the electronic processor determines movement of the mobile device by determining the mobile device is traveling at a speed greater than or equal to ten miles per hour over a time period of thirty seconds.
However, Hubbard, in the same field of endeavor, discloses the system of claim 1, wherein the electronic processor determines movement of the mobile device by determining the mobile device is traveling at a speed greater than or equal to ten miles per hour over a time period of thirty seconds (¶100, “Speeding may alternately be defined here is the driver exceeding the speed limits, thresholds, or tolerances of the speed tolerance data of step 420 by at least a threshold amount. For example, a 5 mile per hour (mph) or 10 mph “leeway” over a posted or generated speed limit, threshold, or tolerance can be granted to the driver and vehicle to allow drivers freedom to overtake/pass slow vehicles. This speed “leeway” may be accompanied by a time limit—for instance, a driver/vehicle driving 10 mph over a posted or generated speed limit, threshold, or tolerance might not be considered speeding, but only up to a threshold time, such as 30 seconds at a time or less.”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Hubbard into the combination of invention of Harter and Vega to determine a threshold for a system (Hubbard: Fig. 4, ¶102).

With respect to claim 19, all the limitations have been analyzed in view of claim 9, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claim 9; therefore, claim 19 is also rejected over the same rationale as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Receive in-app ELD alerts – Reveal help center,” Verizon Connect [online]. Retrieved from the Internet <URL: https://reveal-help.verizonconnect.com/hc/en-us/articles/360011302360-Receive-in-app-ELD-alerts>
The article describes different types of ELD generated alerts displayed on mobile devices under multiple conditions. Moreover, the connection status between the mobile device and the ELD is displayed on the upper right part of the screen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimia Kohankhaki whose telephone number is (571)272-5959. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KK/Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/15/2022